Citation Nr: 0530235	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  96-19 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for coronary 
artery disease with history of supraventricular tachycardia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which granted service connection 
for mild coronary artery disease and assigned a 
noncompensable rating.

The Board notes that during the pendency of the veteran's 
appeal, the RO granted an increased evaluation for the 
service-connected heart disease from noncompensable to 10 
percent.  The United States Court of Appeals for Veterans 
Claims (Court) has held that on a claim for an original or 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law or regulations, 
and it follows that such a claim remains in controversy where 
less than the maximum benefit is awarded.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).  Thus, the issue is remains in 
appellate status. 

The veteran appeared before a Decision Review Officer in a 
hearing at the Pittsburgh RO in January 1997 to present 
testimony on the issue on appeal.  The hearing transcript has 
been associated with the claims file.  Additionally, the 
Board notes that the veteran, through his representative, 
submitted additional evidence after the last issued 
supplemental statement of the case.  At the time of the 
submission, the representative also submitted an executed 
waiver of RO consideration of that evidence.  The veteran 
subsequently declined to waive RO review.  However, in 
October 2005, the veteran and his representative clarified in 
writing his intent to waive RO consideration of the new 
evidence.  

FINDINGS OF FACT

1.  The veteran's coronary artery disease, with history of 
supraventricular tachycardia, is manifested by one instance 
of a rare episode of short runs of supraventricular 
tachycardia, and an estimated workload limit between 5 and 7 
METs.

2.  There is no evidence of severe, frequent attacks of 
supraventricular tachycardia; myocardial infarctions; 
coronary occlusion or thrombosis; or history of substantiated 
anginal attack. 

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
coronary artery disease with history of supraventricular 
tachycardia are not met prior to January 12, 1998.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1-4.14, 4.104, Diagnostic Code 7013 (1997).

2.  The criteria for a 30 percent rating for coronary artery 
disease with history of supraventricular tachycardia are met, 
effective January 12, 1998.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1-4.14, 4.104, Diagnostic Code 7005 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2005).  The Court has held 
that this notice must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  Regulations also 
dictate that VA has a duty to assist claimants, essentially 
providing that VA will make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  See 38 U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 
3.159(c) (2005).  

In the present case, the issue on appeal arises from an 
original claim for service connection for a heart disability.  
In this context, the Board notes that a substantially 
complete application was received in February 1995 and 
adjudicated in January 1996, prior to the enactment of the 
VCAA.  In May 2002, however, the AOJ provided notice to the 
veteran regarding the VA's duties to notify and to assist.  
Specifically, the AOJ notified the veteran of information and 
evidence necessary to substantiate the claim; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide.  While the 
veteran was not instructed to "submit any evidence in his 
possession that pertains to the claim," he was advised to 
notify VA of any information or evidence he wished VA to 
retrieve for him.  In May 2003, the AOJ readjudicated the 
claim based on all the evidence, without taint from prior 
adjudications.  Therefore, the Board finds no prejudice in 
the fact that the initial AOJ denial pre-dated VCAA-compliant 
notice.  Accordingly, the Board finds that the content and 
timing of the May 2002 notice comport with the requirements 
of § 5103(a) and § 3.159(b).

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  All identified and 
relevant private and VA treatment records have been secured.  
The veteran has been medically evaluated four times during 
the course of the appeal.  

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.


Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

Service connection was established for mild coronary artery 
disease in January 1996 and was assigned a noncompensable 
rating under DC 7005.  The veteran filed a timely appeal of 
this initial rating.  Therefore, in deciding the veteran's 
claim, the Board will consider the Court's determination in 
Fenderson v. West, 12 Vet. App. 119 (1999) and whether he is 
entitled to an increased evaluation for separate periods 
based on the facts found during the appeal period.  In 
Fenderson, the Court held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder.  The Court also discussed the concept of 
"staging" ratings, and found that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  See Fenderson, 12 Vet. 
App. at 126.  

In October 1997, during the appeal, the disability was 
recharacterized as coronary artery disease with history of 
supraventricular tachycardia.  The RO granted an evaluation 
of 10 percent under DC 7099-7013 from the initial date of his 
award.

The Board notes that when an unlisted condition is 
encountered, it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (2005).  According 
to the policy in the Schedule, when a disability is not 
specifically listed, the Diagnostic Code will be "built 
up," meaning that the first 2 digits will be selected from 
that part of the schedule most closely identifying the part 
of the body involved, and the last 2 digits will be "99."  
38 C.F.R. § 4.27 (2005).  For example, Diagnostic Code 7099 
is used to identify unlisted heart disabilities.  In 1997, 
supraventricular tachycardia was not listed in the Schedule; 
hence, the rating was by analogy to paroxysmal tachycardia.  

VA diagnostic criteria applicable to this claim (diseases of 
the heart) are found in 38 C.F.R. § 4.104.  The Board notes 
that during the course of the appeal, VA revised regulations 
pertaining to diseases of the heart, arteries, and veins, as 
set forth in 38 C.F.R. § 4.104, Diagnostic Codes 7000-7017 
and 7100-7123.  These revisions became effective January 12, 
1998.  See 62 Fed. Reg. 65,207, 65,215 (Dec. 11, 1997) 
(codified at 38 C.F.R. § 4.104).  After these revisions, and 
specifically in rating decisions in May and October 2003, the 
RO reclassified the veteran's disability under a combination 
of DCs 7013 and 7005.

The Board will evaluate the veteran's claim under both the 
old criteria in the Schedule and the current regulation in 
order to ascertain which version would accord him the highest 
rating.  According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the 
Federal Circuit overruled Karnas v. Derwinski, 1 Vet. App. 
308 (1991), to the extent that it conflicts with the 
precedents of the United States Supreme Court (Supreme Court) 
and the Federal Circuit.  Karnas is inconsistent with Supreme 
Court and Federal Circuit precedent insofar as Karnas 
provides that, when a statute or regulation changes while a 
claim is pending before VA or a court, whichever version of 
the statute or regulation is most favorable to the claimant 
will govern unless the statute or regulation clearly 
specifies otherwise.  Accordingly, the rule adopted in Karnas 
no longer applies in determining whether a new statute or 
regulation applies to a pending claim.  Id.  

This is because the effective date of any rating assigned 
under the revised schedular criteria may not be earlier than 
the effective date of that change; the Board must apply only 
the earlier version of the regulation for the period prior to 
the effective date of change.  See VAOPGCPREC 3-2000; 38 
U.S.C.A. § 5110(g) (West 2002) (where compensation is awarded 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found but shall not be earlier than the 
effective date of the Act or administrative issue).  

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior version of the 
applicable diagnostic codes at 38 C.F.R. § 4.104 to the 
period on or after the effective date of the new regulation.   

Accordingly, in determining whether the veteran is entitled 
to a rating in excess of 10 percent for the time period on 
and after September 4, 1994, the effective date of his 
original grant of service connection, the Board must consider 
first, whether an increased rating is warranted under the 
"old" criteria at any time on or after September 4, 1994, 
and second, whether an increased rating is warranted under 
the "new" criteria for diseases of the heart at any time on 
or after January 12, 1998 (the effective date of the amended 
regulation).  

The Board must look at all applicable diagnostic codes based 
on the facts of the case.  See Butts v. Brown, 5 Vet. App.  
532, 538 (1993); Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).  In this instance, the veteran's disability has been 
variously rated under the criteria in DC 7013, for 
supraventricular tachycardia, and under that found in DC 
7005, for coronary artery disease. 

Analysis Under Supraventricular Tachycardia

When the veteran's disability evaluation was raised to 10 
percent in October 1997, it was rated under old DC  7013.  
This mandated that paroxysmal tachycardia manifested by 
infrequent attacks was assigned a 10 percent rating.  When 
manifested by severe, frequent attacks, a 30 percent rating 
was assigned.  38 C.F.R. § 4.104, DC 7013 (1997).  

The Board has reviewed the claims file in its entirety, to 
include both private and VA medical treatment records, dating 
from May 1995 to February 2005.  Four VA examinations are 
also of record.  The Board has also reviewed the various 
statements offered by the veteran regarding his health.  

There is evidence that the veteran experienced 
supraventricular tachycardia (SVT) while on active duty.  
Regarding treatment during this appellate period, from 
September 1994 forward, the medical records demonstrate most 
significantly a history of SVT.  A stress test in April 1995 
conducted by VA revealed no significant SVT.  It also noted 
that the veteran was without complaint upon completion of the 
test.  VA examination in March 1997 revealed no indication of 
sustained SVT.  The examiner also reviewed the veteran's 
active duty Holter monitoring results, and stated that the 
SVT documented on those was not long lasting.  A Holter 
monitoring test was repeated in September 1997, which 
revealed rare episodes of short runs of SVT, and categorized 
them as "exercise associated."  Subsequent VA examinations, 
in June 2002 and October 2004 indicate that the veteran had 
no symptoms of SVT and had a regular heartbeat.  These 
examiners both carried the diagnosis of SVT forward by 
history only. 

These findings would not support a higher rating under the 
old criteria found in DC 7013, referable to tachycardia.  The 
veteran has experienced, at most, the infrequent attacks 
contemplated by the 10 percent category.

The revised regulations no longer contain criteria applicable 
specifically to tachycardia.  Rather, the revised criteria 
rate paroxysmal atrial tachycardia by analogy to 
supraventricular arrhythmias under 38 C.F.R. § 4.104, DC 
7010, or to sustained ventricular arrhythmias under DC 7011.  
As there is no evidence that the veteran has sustained 
ventricular arrhythmias, only DC 7010 is discussed below. 

Under new Diagnostic Code 7010, a 10 percent rating is 
assigned for supraventricular arrhythmias manifested by 
permanent atrial fibrillation (lone atrial fibrillation), or 
1-4 episodes per year of paroxysmal atrial fibrillation, or 
other supraventricular tachycardia documented by 
echocardiogram (ECG) or Holter monitor.  A 30 percent rating 
is assigned for paroxysmal atrial fibrillation or other 
supraventricular tachycardia, with more than 4 episodes per 
year documented by ECG or Holter monitor.

The same analysis above is true here.  The evidence contains 
one Holter monitor result in September 1997 that documented 
SVT, which was prior to the enactment of the amendment to the 
Schedule.  Since then, only a history has been noted.  The 
veteran also has a history of otherwise normal 
echocardiograms dating from March 1997.  Thus, there is no 
evidence to support a higher rating under the new criteria.  
Accordingly, the Board finds that the veteran is not entitled 
to an increased evaluation under either the old or new 
criteria for rating tachycardia.  

Analysis Under Coronary Artery Disease

The Board notes that the veteran's disability has since been 
rated under Diagnostic Criteria 7005 (for coronary artery 
disease).  See rating decisions dated in May and October 
2003.  Both the old and new criteria are discussed here. 

Under the old criteria (prior to January 12, 1998), a 30 
percent rating was warranted for arteriosclerotic heart 
disease after six months following typical coronary occlusion 
or thrombosis, or with history of substantiated anginal 
attack, ordinary manual labor feasible.  A 60 percent rating 
was warranted following typical history of acute coronary 
occlusion or thrombosis, or with a history of substantiated 
repeated anginal attacks, more than light manual labor not 
feasible.  For a 100 percent rating, there had to be 
arteriosclerotic heart disease during and for 6 months 
following active illness from coronary occlusion or 
thrombosis, with circulatory shock, etc. 38 C.F.R. § 4.104, 
DC 7005 (1997).

The evidence of record documents that the veteran suffered a 
transient ischemic attack in September 1999, resulting in 
difficulty in his speech, numbness in his right hand and arm, 
as well as the right side of his face.  He denied any chest 
pain or shortness of breath.  The symptoms resolved 
completely within 3 days.  He does not have any history of 
myocardial infarctions, coronary occlusion, or thrombosis.  
He has repeatedly reported experiencing chest pressure and 
tightness upon exertion.  See March 1997 and June 2002 VA 
examinations.  While he has reported such chest pressure, and 
did at one time carry a diagnosis of chest pain syndrome, the 
Board finds that the evidence does not substantiate the 
occurrence of a specific anginal attack as contemplated in 
the 30 percent rating category under the old criteria.  At no 
point did he seek emergency treatment for an acute attack.  

Furthermore, the veteran's disability picture decidedly does 
not fit into the higher rating categories under the old 
criteria, either.  At no point has the veteran's heart 
disease limited him to only light manual labor.  In March 
1997, the veteran reported that he was not limited by any 
cardiac problems.  He continued to be active and do his own 
yard work.  At his June 2002 VA exam, the veteran was 
classified as being in the New York Heart Association 
Functional Class II, which is indicative of patients with 
only slight limitation during ordinary activity.  The 
examiner who conducted the October 2004 VA examination 
indicated that the veteran's restriction of activity was 
mainly due to his pulmonary problems (chronic obstructive 
pulmonary disease with emphysema and related complications).  
The Board, therefore, finds that a higher rating under the 
old criteria of DC 7005 is not warranted. 

The amendments to the schedular criteria referable to DC 7005 
incorporate objective measurements of the level of physical 
activity, expressed numerically in METs, at which cardiac 
symptoms develop.  One metabolic equivalent, or MET, is the 
energy cost of standing quietly at rest and represents an 
oxygen uptake of 3.5 milliliters per kilogram of body weight 
per minute.  When the level of METs at which dyspnea, 
fatigue, angina, dizziness, or syncope develops is required 
for evaluation, and a laboratory determination of METs by 
exercise testing cannot be done for medical reasons, an 
estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing) that results in dyspnea, fatigue, 
angina, dizziness, or syncope may be used.  See 38 C.F.R. § 
4.104, Note (2).

Thus, under the new criteria (from January 12, 1998), a 30 
percent rating is warranted with documented coronary artery 
disease (CAD) when a workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope; or, there is evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent rating is warranted 
where there is more than one episode of acute congestive 
heart failure in the past year; or where a workload of 
greater than 3 METS but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope; or where 
there is left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  A 100 percent rating requires 
chronic congestive heart failure, or; workload of 3 METs or 
less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  38 C.F.R. § 4.104, DC 7005 
(2005).

The veteran's workload limit has been estimated on two 
occasions since the enactment of the amended regulations.  In 
June 2002, his estimated workload limit was between 5 and 6 
METs.  In October 2004, it was between 5 and 7 METs.  This 
warrants a 30 percent evaluation under the new criteria for 
CAD, as of January 12, 1998, the effective date of the new 
regulation. 

The Board notes that the veteran does not meet the criteria 
for a rating in excess of 30 percent under the new criteria 
for CAD under DC 7005.  Specifically, while he has had one 
episode of congestive heart failure, in October 2004, a VA 
cardiologist indicated that it was secondary to his pulmonary 
disease.  For support, he pointed to the echocardiograms of 
record, which were all within normal limits. 

Additionally, the veteran's ejection fraction (EF) has been 
measured on seven occasions over the appellate period.  The 
Schedule holds that a 60 percent rating is warranted when the 
EF measures between 30 and 50 percent.  On one of the seven 
occasions, specifically in August 1998, the veteran's EF was 
within that range, at 45 percent.  However, in October 2000, 
June 2002, November 2002, December 2002, and July 2004, the 
veteran's EF was above that range, at 60 % on five occasions, 
and 55 percent on one.  Also of note, in March 2004, his EF 
was expressed as a range of between 50 and 55 percent.  The 
Board finds that, overall, the veteran's disability picture 
does not more nearly approximate that contemplated in the 60 
percent category based on EF measurements.  The majority of 
his readings fall above the range acceptable for that 
category. 

The Board finds that the new criteria under DC 7005 warrant 
an increase to 30 percent in the veteran's disability 
evaluation. Because this regulation did not come into effect 
until January 12, 1998, the effective date of the increase is 
set on that date.  See VAOPGCPREC 3-2000; 38 U.S.C.A. § 
5110(g) (West 2002).

The Board has considered whether staged ratings are 
appropriate in this instance.  Given the change in regulation 
which resulted in an increased evaluation, the Board finds 
that the veteran's disability has been fairly evaluated 
without further staging. 

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  38 C.F.R. § 3.321(b)(1) applies when the rating 
schedule is inadequate to compensate for the average 
impairment of earning capacity for a particular disability.  
There is no competent evidence that the disability at issue 
causes marked interference with employment or requires 
frequent hospitalizations or otherwise produces unrecognized 
impairment suggesting extraschedular consideration is 
indicated.


ORDER

A 30 percent rating for coronary artery disease with history 
of supraventricular tachycardia, effective January 12, 1998, 
is granted, subject to regulations applicable to the payment 
of monetary benefits.


____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


